Citation Nr: 1613286	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disorder to the temporomandibular joint (TMJ), to include as secondary to PTSD. 

2.  Entitlement to service connection for a skin disorder, claimed as warts on the hands and diagnosed as sun keratoses, to include as secondary to irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969. 

This matter is on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal is currently with the RO in Portland, Oregon.   

The Veteran was offered the opportunity to testify before a Veterans Law Judge.  However, in a November 2014 statement, he waived his right to this hearing.  Nevertheless, VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2015).  

An appeal on the issues of entitlement to an increased rating for an acquired psychiatric disorder as well as for entitlement to service connection for irritable bowel syndrome and dysentery, were also perfected by the Veteran.  However, in statements from the Veteran in May 2013 and August 2014, he requested that these issues be withdrawn.  These issues were not certified to the Board and are no longer subject to this appeal.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  A skin disorder was not shown during service or for many years thereafter, and is unrelated to service or to a service-connected disability. 

2.  A TMJ disorder is not currently shown. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disorder to the TMJ, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

2. The criteria for entitlement to service connection for a skin disorder, claimed as warts on the hands and diagnosed as sun keratoses, to include as secondary to irritable bowel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for warts on the hands, which he asserts may be related to his irritable bowel syndrome, as well as for a disorder to the TMJ, which he asserts is attributable to his service connected PTSD.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted for either disorder based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a TMJ disorder or a skin disorder of any sort while in service.  Significantly, the Veteran's separation physical examination in November 1969 fails to document any complaints of or observed symptoms related to a TMJ or skin disorder.  

Next, the post-service evidence does not reflect symptoms related to a skin disorder for many years after the Veteran left active duty service.  Specifically, the first indication of a skin disorder was not until October 2007, where a shave biopsy of a lesion from the left hand was diagnosed as a keratosis.  However, in May 2009, the Veteran stated that he had been treated for skin lesions in the 1980s.  Even if the Board were to accept this statement as true, the first indication of a skin disorder is still at least 11 years after he left active duty.  Even though service connection for this disorder may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that any skin disorder is related to service.  Indeed, the Veteran has never asserted that such symptoms have persisted since service.  

Despite this gap between service and the Veteran's initial complaints, service connection may nevertheless be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In support of his claim, the Veteran stated that he was told by a VA physician that the liver warts on the arms and hands may be related to bowel symptoms.  However, an actual opinion from this physician is not of record.  

The Board finds that the weight of the competent evidence does not attribute the Veteran's skin disorder to active duty or his service connected irritable bowel syndrome, despite his contentions to the contrary.  First, none of the clinical evidence of record indicates a relationship between the Veteran's skin symptoms and his active duty service, and no treating physician has opined that such a relationship exists.  

As for whether the Veteran's skin lesions have any other etiology, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in March 2011.  On that occasion, the Veteran stated that he has been seen on multiple occasions for sun keratoses.  He denied any history of skin cancer.  
After a thorough skin evaluation, the examiner diagnosed seborrheic and actinic keratoses.  In the examiner's opinion, these lesions were related to "significant sun damage" to the Veteran's skin, and not due to IBS or any other service-connected disability.  
  
As for the Veteran's TMJ symptoms, the Board notes that the Veteran was seen for complaints related to bruxism, or gnashing of the teeth, in November 2009.  On that occasion, a private dentist stated that this is likely related to the Veteran's stress levels resulting from his PTSD are likely a contributor to his bruxism.  

However, Board relies more heavily on the statements provided by a VA dental examiner in January 2010.  On that occasion, the Veteran stated that he grinds his teeth at night, and that he wakes up with pain, particularly in the maxilla.  There was no difficulty opening his mouth or talking.  After the examination was complete, the VA examiner concluded that the Veteran experienced bruxism, but there was no disorder to the TMJ.  

Based on the VA examiner's statements, the Board is left to conclude that the Veteran does not have a TMJ disorder.  Moreover, while the Veteran's bruxism may indeed be related to his PTSD, the Board also relies on the VA examiner's statement that bruxism is not a disorder per se, but is rather a "developmental neuromuscular habit" that may lead to other related disabilities, none of which are currently shown.  Therefore, there is not a "diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board finds that the examinations in this appeal are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at these conclusions, the Board has also considered the statements made by the Veteran relating his TMJ and skin disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the nature and etiology of a TMJ disorder or a skin disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because neither is diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for a disorder to the TMJ, to include as secondary to PTSD, is denied. 

Service connection for a skin disorder, claimed as warts on the hands and diagnosed as sun keratoses, to include as secondary to irritable bowel syndrome, is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


